               Case 1:20-cv-10151-RA Document 6 Filed 02/24/21 Page 1 of 2
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 2-24-21

 ANGELLA DALEY,
                             Plaintiff,
                                                                     20-CV-10151 (RA)
                        v.                                       ORDER OF SERVICE
                                                               AND SCHEDULING ORDER
 COMMISSIONER OF SOCIAL SECURITY,
                   Defendant.



RONNIE ABRAMS, United States District Judge:

       The Clerk of Court shall notify the U.S. Attorney’s Office for the Southern District of New

York of the filing of this pro se case, brought under 42 U.S.C. § 405(g), for which the filing fee has

been waived.

       In accordance with the Standing Order “Motions for Judgment on the Pleadings in Social

Security Cases,” which was filed in this case on December 1, 2020 and can be found at docket entry 3:

       Within 90 days of the date of this order, the Commissioner must serve and file the Electronic

Certified Administrative Record (e-CAR), which will constitute the Commissioner’s answer, or

otherwise move against the complaint.

       If the Commissioner wishes to file a motion for judgment on the pleadings, the Commissioner

must do so within 60 days of the date on which the e-CAR was filed. The motion must contain a full

recitation of the relevant facts and a full description of the underlying administrative proceeding.

       The plaintiff must file an answering brief within 60 days of the filing of the Commissioner’s

motion. The Commissioner may file a reply within 21 days thereafter.

       Memoranda in support of or in opposition to any dispositive motion may not exceed 25 pages

in length; reply memoranda may not exceed ten pages in length. A party seeking to exceed these page
                Case 1:20-cv-10151-RA Document 6 Filed 02/24/21 Page 2 of 2



limitations must apply to the Court for leave to do so, with copies to all counsel, no fewer than seven

days before the date on which the memorandum is due.

         The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff.

SO ORDERED.

Dated:      February 24, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge




                                                      2
